        Case 5:19-cv-04282-JLS Document 37 Filed 05/26/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTEGON GENERAL INSURANCE CO.                   : CIVIL ACTION
                                                :
             v.                                 : NO. 19-4282
                                                :
DAIRYLAND INSURANCE CO., et al.                 :




                                           ORDER

             AND NOW, this 26th day of May, 2020, upon consideration of the parties’

cross-motions for summary judgment and all responses and replies thereto, it is hereby

ORDERED that:

             1. The Motion for Summary Judgment filed by Integon General Insurance

                  Company [Doc. 22] is GRANTED.

             2. The Court DECLARES that a) Integon General Insurance Company has

                  no duty to defend Defendants, David Foertsch, and/or Tyler Shissler

                  against claims asserted in the complaint captioned as Dairyland

                  Insurance Company a/s/o Luis Garcia v. Tyler D. Shissler and David G.

                  Foertsch, Case No.: 502019CA001963, in the Circuit Court of the

                  Fifteenth Judicial Circuit in and for Palm Beach County, Florida.

                  (Hereinafter referred to as “underlying litigation” or “Dairyland litigation”);

                  b). Integon General Insurance Company may withdraw any defense

                  from the Defendants, David Foertsch and/or Tyler Shissler relating to

                  the Dairyland litigation, within twenty (20) days from the entry of this

                  Order in favor of Integon General Insurance Company; and c). Integon
Case 5:19-cv-04282-JLS Document 37 Filed 05/26/20 Page 2 of 2




      General Insurance Company has no duty to indemnify Defendants,

      David Foertsch, and/or Tyler Shissler, for claims made against them in

      the Dairyland litigation

   3. Judgment is ENTERED in favor of Plaintiff Integon Insurance Company

      and against Defendant Dairyland Insurance Company.

   4. The Motion for Summary Judgment filed by Defendant Dairyland

      Insurance Co. [Doc. 22] is DENIED.

   5. The Complaint is DISMISSED with prejudice against Defendants Tyler

      Shissler and David Foertsch.

   6. The Motion by Integon Insurance Co. for default judgment against

      defendant Tyler Shissler [Doc. 12] is DENIED as moot.

   7. The Motion by Integon Insurance Co. for default judgment against

      defendant David Foertsch [Doc. 18] is DENIED as moot.

   8. The Motion by Dairyland Insurance for its representative to attend a

      settlement conference via telephone [Doc. 15] is DENIED as moot.

   9. Dairyland Insurance shall submit an affidavit to the Court (along with a

      proposed Order) within 5 days of the date of the Court’s Order detailing

      all reasonable attorney’s fees and expenses it incurred after January

      27, 2020. Integon Insurance may contest the amount of requested fees

      and expenses.

   10. The Clerk shall mark this case as terminated.

                                     BY THE COURT:


                                      /s/ Jeffrey L. Schmehl
                                     JEFFREY L. SCHMEHL, J.
